FILED IN
                                  14th COURT OF APPEALS
                                      HOUSTON, TEXAS
                              5
                                      DEC 16 2015
        tfO. \\-\S-co%iX^t        CHRISTOPHER A. PR1NE
                                          CLERK




      l)lErr Tywift '&&&, fypeuMKtfoSz
               v
    The I^Ue o^Texas, ftftPiAW,

      Uiw- CootT ouss- *0o. 145547a




1©sa.i ^ 'i JwJr W-i*sr^% Unw ^
!lmeb (kW^ ^W^ fatwty ^bfl^ fyfdW',                       5




                   (P
hkiidJr, Pro S&. uJ«.s- oriciiiwi^ wdw i3
-hW &*^/ ^'.^Clerk 4d 4^U AjfJ^ *W,


•fUfw yli &> &-. r^4 4U4^ W^
(Vr, ail Sitk, (WTi^sWy ^ docu^h,


                   ur




                    w




                        (P
VaJ+WP^*^^; -Be%.. prtu/s Udr
jwi                                         **A Copies 6.f aiidccumeJs,




"\o4k^akafc^ta(-tfwA nowW^ &s^?+d be heard on^ls



          5W^ 44\is 4-U- —cW| of„                        ., do



                                                          £Z_




    3^ H-WU!^
                             Q>
Conflscr




  X hw^u (?£rhfy4^M dio U&fM^ l2Pfl/5^ d-(rue.
 adLtffttdr Cdpf of Aj^WX6 ft) SL Motn^^tfe^f
""   1




              Si 4': **fi
              S i& tr.

              h: $ &


                              -^A    vO
                                                        o
                                     4                  o

                                                        r-
                                                        r
                                                             I* i


                                          <
                                              £     P        r-
                                                             (M

                                                             o
                                              ^     C        CM
                                                              i


 "
                                   p 4. £     *->
                                                             CM
                                                             O
                                                             C3
                                                             p..
                              



             OS

                              P
             ^4               /O



            cTJ